         Case: 5:18-cv-02010-JRA Doc #: 18 Filed: 04/16/19 1 of 2. PageID #: 98


Motion granted. Expert deadlines are extended as requested. No other extensions are granted.
s/John R. Adams
U.S. District Judge   IN THE UNITED STATES DISTRICT COURT
4/16/19                     NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    NATASHA MUHAMMAD,                                   CASE NO.: 5:18-cv-2010

              Plaintiff,                                JUDGE: HON. JOHN R. ADAMS

        vs.

    COUNTY OF SUMMIT, et al.,                           UNOPPOSED MOTION FOR
                                                        EXTENSION OF TIME TO
              Defendants.                               PROVIDE EXPERT REPORTS

              Natasha Muhammad, through counsel, respectfully moves this Court for a one-
    week extension of time to provide expert reports, until March 11, 2019 (Plaintiff) and
    April 30, 2019 (Defendants). In support, she states that she has engaged an expert whom
    she has interviewed with and provided follow-up test results to by mail afterwards, but a
    delay in receiving the mail prevented that expert from providing his full report by the
    deadline of March 4. Counsel for the Defendants indicates no objection to this request so
    long as the Court will also extend their response report deadline by one week.
              The parties do not believe any other adjustment of case management deadlines is
    necessary, so this request should not cause any delay in the disposition of this matter.
              Accordingly, the Plaintiff respectfully requests a one-week extension of the expert
    report deadlines, until March 11, 2019 (for Plaintiff) and April 30, 2019 (for Defendants).

                                                        Respectfully submitted,

                                                        /s/ Rebecca J. Sremack
                                                        Rebecca J. Sremack #0092313
                                                        William M. Sremack #0006832
                                                        Sremack Law Firm LLC
                                                        2745 South Arlington Road
                                                        Akron, Ohio 44312
                                                        Office: 330.644.0061
                                                        Fax: 330.644.7241
                                                        info@sremacklaw.com

                                                        /s/ Billi Copeland King
                                                        Billi Copeland King (0083422)
    Case: 5:18-cv-02010-JRA Doc #: 18 Filed: 04/16/19 2 of 2. PageID #: 99




                                                    Billi Copeland King, Law Office
                                                    282 Ashford Dr,
                                                    Copley, OH 44321
                                                    Telephone: (330) 990-4911
                                                    info@billicopeland.com

                                                    Attorneys for Natasha Muhammad


Approved by,

MAZANEC, RASKIN & RYDER CO.,
L.P.A.

/s/ John D. Pinzone
JAMES A. CLIMER (0001532)
JOHN D. PINZONE (0075279)
TAMI Z. HANNON (0079812)
100 Franklin’s Row
34305 Solon Road
Cleveland, OH 44139
(440) 248-7906
(440) 248-8861 – Fax
Email:         jclimer@mrrlaw.com
               jpinzone@mrrlaw.com
               thannon@mrrlaw.com

Counsel for Defendants County of Summit, Sheriff
Steve Barry, Deputy Christopher R. Boyd, and
John/ Jane Doe Nos. 1-5

                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Motion for Extension of Time to Provide Expert
Reports was electronically filed this 4th day of March, 2019, and thereby served upon all
parties indicated on the electronic filing receipt. Parties may access this filing through the
Court’s online docket.


                                                    /s/ Rebecca J. Sremack
                                                    Rebecca J. Sremack #0092313
                                                    Attorney for Plaintiff




                                              2
